United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3495
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                            Gilberto Arreola Chavez

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: June 15, 2020
                              Filed: July 31, 2020
                                [Unpublished]
                                 ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Gilberto Arreola Chavez received a mandatory-minimum sentence of 15 years
in prison for possessing a firearm as a felon. See 18 U.S.C. § 924(e)(1) (fixing a
mandatory-minimum sentence for armed career criminals who illegally possess a
firearm). He had three qualifying offenses, all from Iowa, that led the district court1
to classify him as an armed career criminal: two for possession with intent to deliver
methamphetamine, Iowa Code § 124.401(1), and one for intimidation with a
dangerous weapon, id. § 708.6. We affirm.

       The first two convictions counted because they were “serious drug
offense[s].” 18 U.S.C. § 924(e)(2)(A)(ii) (defining “serious drug offense” to include
state offenses “involving . . . possess[ion] with intent to . . . distribute . . . a controlled
substance”). The statute in question, Iowa Code § 124.401(1) (2014), is divisible,
meaning that it includes multiple separate offenses, each based on substance type
and quantity. See United States v. Ford, 888 F.3d 922, 930 (8th Cir. 2018). Both of
Arreola Chavez’s convictions involved possession with the intent to deliver
methamphetamine, which is a “serious drug offense” under the Armed Career
Criminal Act. See id. None of Arreola Chavez’s arguments to the contrary get him
around Ford. Id.; see Mader v. United States, 654 F.3d 794, 800 (8th Cir. 2011) (en
banc).

       Nor is there any merit to the argument that none of his three convictions count
because Iowa’s law on accomplice liability is too broad. We have rejected this
argument before, and we do so again here. See United States v. Boleyn, 929 F.3d
932, 937–38 (8th Cir. 2019) (holding that section 124.401(1) falls within the
definition of a “serious drug offense,” even if the conviction is based on an aiding-
and-abetting theory); see also id. at 940 (concluding that Iowa’s definition of aiding
and abetting is “substantially equivalent to, not meaningfully broader than,” the
generic and federal definitions).

       We accordingly affirm the judgment of the district court.
                      ______________________________



       1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                   -2-